F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        May 4, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court




 UNITED STATES OF AM ERICA,
               Plaintiff-Appellee,                       No. 06-2226
          v.                                      (Case No. 05-CR-221-RB)
 ANGELO OTERO,                                             (D .N.M .)
               Defendant-Appellant.




                            OR D ER AND JUDGM ENT *


Before M U RPH Y, M cKA Y, and M cCO NNELL, Circuit Judges.


      Appellant Angelo Otero was charged with manufacturing more than one

hundred marijuana plants. After the district court denied his motion to suppress

certain evidence, he pled guilty to the offense and received an eleven-month

sentence of imprisonment. He appeals the court’s denial of his suppression

motion.

      In reviewing a district court’s denial of a motion to suppress, “we consider

the totality of the circumstances and view the evidence in a light most favorable


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
to the government,” accepting the district court’s factual findings unless clearly

erroneous. United States v. Gama-Bastidas, 142 F.3d 1233, 1237 (10th Cir.

1998). W e review de novo the ultimate question of the reasonableness of a

search. Id.

       W e reject Appellant’s argument that police officers violated his Fourth

Amendment rights by going through an unlocked gate and knocking on the door

of his residence. Nothing in the record suggests that the officers’ approach to

Appellant’s house was in any way inappropriate. See United States v. Taylor, 458

F.3d 1201 (11th Cir. 2006) (holding that officers do not violate the Fourth

Amendment by passing through unlocked gate and approaching house in order to

conduct “knock and talk” with residents of house); United States v. Cavely, 318

F.3d 987, 994 n.1 (10th Cir. 2003) (“The mere fact that officers w ent to the front

and around towards the back of appellant’s house, standing alone, does not

establish an invasion of the curtilage.”); Davis v. United States, 327 F.2d 301,

303 (9th Cir. 1964) (“Absent express orders from the person in possession against

any possible trespass, there is no rule of private or public conduct which makes it

illegal per se, or a condemned invasion of the person’s right of privacy, for any

one openly and peaceably . . . to walk up the steps and knock on the front door of

any man’s ‘castle’. . . .”).

       Appellant also argues that he did not give voluntary consent to the

subsequent search of his backyard. After hearing testimony from Appellant and

                                         -2-
from the two officers involved, the district court found that one of the officers

asked if he could look around the back of the property and that Appellant gave the

officer unequivocal consent. The court found that the conversation between

Appellant and the officers was “pleasant, respectful, and conversational” in tone.

(App. at 117.) Appellant does not contest these findings; rather, he argues that he

was psychologically coerced because (1) he was aware that the men requesting

consent were police officers; (2) it is well known that police officers have the

power to arrest people; (3) police officers usually carry weapons; (4) he was

confronted by tw o officers, not one; and (5) the police officers had already show n

their disrespect for his Fourth Amendment rights by knocking on the door of his

residence. Appellant’s position is contrary to well-established case law. Consent

to police officers is not negated by the fact that the consentor knows them to be

police officers, see, e.g., United States v. Pena-Sarabia, 297 F.3d 983, 987 (10th

Cir. 2002) (concluding that consent was not coerced when three police officers

knocked on front door of house, identified themselves, and asked for consent to

search residence), and, as discussed above, officers did not violate the Fourth

Amendment by simply approaching and knocking on the door of a house.




                                         -3-
Therefore, the district court did not err in denying Appellant’s motion to suppress.

      A FFIR M E D.


                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -4-